t c summary opinion united_states tax_court peter and mary possas petitioners v commissioner of internal revenue respondent docket no 5171-00s filed date peter and mary possas pro_se monica j miller for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal - revenue code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioners’ federal income taxes of dollar_figure in and dollar_figure in and sec_6662 accuracy-related_penalties of dollar_figure and dollar_figure respectively after concessions by both parties ’ the issues for decision are whether petitioners received unreported income of dollar_figure in whether petitioners are entitled to the claimed deductions for advertising expenses in and and whether petitioners are liable for accuracy-related_penalties for and under sec_6662 some of the facts have been stipulated and are so found petitioners resided in odessa florida at the time they filed their petition background petitioner peter possas mr possas worked as a manager at a nissan automobile dealership during the years at issue his wages in totaled dollar_figure and in totaled dollar_figure mr possas paid for flyers to advertise the automobile dealership the dealership had advanced him money to pay for a ' respondent conceded the claimed employee_business_expense deduction for of dollar_figure respondent conceded that petitioners did not have unreported income in petitioners conceded receipt of a taxable award from mr possas’s employer in of dollar_figure petitioners conceded that they were not entitled to a deduction for the unidentified expenses claimed on their return of dollar_figure - - portion of the advertising expenses and withheld money from his paycheck as an account receivable for repayment mr possas’s annual payroll statement for reflects an account receivable withheld of dollar_figure his annual payroll statement for indicates an account receivable withheld of dollar_figure mr possas paid for the remainder of the advertising expenses separately without the advanced funds from his employer petitioner mary possas mrs possas was a licensed cosmetologist she had worked as a hairdresser in a salon before but started working independently in as a way to make friends she worked either at an area in the kitchen in her home or at the home of a client the schedule of approximate charges for her hairdressing activity was as follows service approximate charge adult haircut dollar_figure - child haircut blow-dry permanent with haircut -- hair color - clients paid her either in cash or with a check mrs possas usually did not receive tips from her clients mrs possas purchased various supplies such as shampoo conditioner permanent solution and hair color at either a beauty supply store or at another store she maintained a supply q4e- of towels gloves brushes hair spray and rollers and owned a blowdrier and a bonnet style hairdrier petitioners maintained and produced certain records such as calendars used as appointment books for and photocopies of canceled checks and a copy of a journal in which petitioners noted expenses apparently both personal and hairdressing related from date through the end of and mileage for mrs possas’s automobile her appointment books indicate that she had appointments in and in many of the appointments in her appointment books indicate the services performed for her client eg perm hilite and h c she did not maintain a separate bank account for her hairdressing activity petitioners filed their federal_income_tax returns for and as married_filing_jointly petitioners estimated the income reported and expense deductions claimed on their returns because they failed to keep accurate records of income or expenses associated with the hairdressing activity petitioners attached form_2106 employee business_expenses to schedule a the record in this case does not contain a copy of petitioners’ federal_income_tax return rather the record contains an rtvue for an rtivue is the commissioner’s record of line items from form sec_1040 sec_1040a sec_1040ez and accompanying schedules the rivue is created as the returns are processed at the service_center we assume for purposes of this case that items and amounts reflected on this document are identical to petitioners’ income_tax return and for convenience shall refer to it as petitioners’ return itemized_deductions and claimed deductions for unreimbursed employee business_expenses for the advertising expenses petitioners reported income and claimed expenses for the hairdressing activity on schedule c profit or loss from business in the following amounts type schedule a expenses employee business_expenses dollar_figure dollar_figure advertising schedule c income gross_receipts big_number cost_of_goods_sold big_number big_number gross_income big_number big_number schedule c expenses car and truck big_number legal and professional services travel expenses for business use of home commissions and fees - advertising - insurance - interest - big_number office expenses - taxes and licenses - unexplained expenses big_number total big_number big_number net_income loss big_number big_number ' as noted above petitioners conceded that they are not entitled to the claimed unexplained expenses in we note that the total of these items is actually dollar_figure the record does not provide an explanation as to the discrepancy the actual amount should be dollar_figure the record does not provide a basis for the discrepancy respondent’s determination of omitted income for respondent first examined petitioners’ tax_return respondent allowed the claimed advertising expense with respect to mr possas’s activity however respondent disallowed the claimed expenses relating to the hairdressing activity respondent also reconstructed petitioners’ income and prepared a bank deposit analysis the examiner totaled the deposits made in into each of petitioners’ bank accounts and then traced these deposits to known sources of income such as wages reported on the return and forms w-2 wage and tax statement prizes_and_awards redeposited liquidated certificates of deposit cds and transfers between accounts respondent assumed that the unexplained deposits were the gross_receipts from mrs possas’s hairdressing activity the examiner concluded that petitioners were entitled to some form of expense because you cannot be a beautician without having to spend something the examiner used statistics from the bureau of labor statistics bls to calculate the profit margin for a beautician using a gross_profit_percentage which wa sec_65 percent and applied this profit margin to the reconstructed gross_receipts ’ this application resulted in respondent used figures for beauticians available from the bureau of labor statistics from a document entitled sole_proprietorship returns from the figures are for net_income and take average industry expenses into consideration - j- unreported income of dollar_figure dollar_figure x percent ’ advertising expense deduction for the examiner allowed the claimed advertising expense deduction of dollar_figure in full for the examiner compared mr possas’s wages in dollar_figure to his advertising expenses in dollar_figure and applied this ratio to mr possas’s wages in dollar_figure respondent had not questioned the advertising expense deduction for before trial and until the morning of trial petitioners had not produced records substantiating the expense at trial respondent claimed that petitioners were not allowed dollar_figure of the claimed expense deduction discussion burden_of_proof generally the taxpayer bears the burden_of_proof rule a if the commissioner raises an issue that was not raised in the notice_of_deficiency the commissioner bears the burden_of_proof with respect to that issue id when the commissioner determines that a taxpayer received unreported income the taxpayer bears the burden_of_proof if the determination in the notice_of_deficiency is supported by ‘some respondent reconstructed petitioners’ omitted income using the unexplained deposits for as indicated respondent conceded this adjustment for the tax_year before trial --- - evidentiary foundation linking the taxpayer to the alleged income-producing activity ’ 994_f2d_1542 11th cir quoting 596_f2d_358 9th cir revg 67_tc_672 affg tcmemo_1991_636 the commissioner need only provide a minimal showing id once the court determines that the commissioner provided the minimal evidentiary showing the taxpayer then bears the burden of proving that the notice_of_deficiency is arbitrary or erroneous 754_f2d_921 11th cir citing 73_tc_394 affg tcmemo_1982_ sec_7491 enacted as part of the internal_revenue_service restructuring and reform act of publaw_105_206 sec 112_stat_726 which can shift the burden_of_proof from the taxpayer to the commissioner is not applicable to this case because petitioners’ audit commenced in date which predates date the effective date of sec_7491 petitioners had two main sources of income mr possas’s wages for his position as a manager and mrs possas’s hairdressing activity because petitioners kept no records as to their income or expenses from the hairdressing activity they estimated these amounts on their returns we find that respondent has provided the required evidentiary foundation --- - sufficient to link petitioners to the receipt of additional income from mrs possas’s hairdressing activity and the determination in the notice_of_deficiency was neither arbitrary nor erroneous see blohm v commissioner supra pincite9 accordingly petitioners bear the burden_of_proof with respect to the unreported income for respondent claimed at trial that petitioners are not entitled to the previously allowed advertising expense deduction of dollar_figure for rather they are entitled to a deduction of only dollar_figure ie the amount that petitioners substantiated and respondent conceded because this is a new_matter respondent bears the burden_of_proof with respect to the disallowed portion of the claimed advertising expense deduction of dollar_figure rule a unreported income we must first decide whether respondent’s determination that petitioners had unreported income in is reasonable gross_income includes all income from whatever source derived sec_61 generally a taxpayer is required to maintain adequate books_and_records of income sec_6001 sec_1_6001-1 income_tax regs when a taxpayer has failed to provide adequate_records substantiating income the commissioner is authorized to reconstruct the taxpayer’s income by using any reasonable method -- - that clearly reflects income including an indirect method sec_446 348_us_121 the reconstruction need only be reasonable in light of all facts and circumstances 102_tc_632 54_tc_1530 the commissioner is authorized to use bank deposit records to reconstruct a taxpayer’s income clayton v commissioner supra pincite bank_deposits are prima facie evidence of income id in calculating a taxpayer’s taxable_income the commissioner must take into account any deductible expense of which he has knowledge id pincite citing 96_tc_858 affd 959_f2d_16 2d cir the commissioner’s use of data compiled by bls is an acceptable and reasonable method of reconstructing net_income 786_f2d_1063 11th cir affg tcmemo_1984_536 giddio v commissioner supra statistics from bls provide an estimate of the taxpayer’s net business income and take into account business deductions sherrer v commissioner tcmemo_1999_122 affd 5_fedappx_719 4th cir the examiner sought to reconstruct petitioners’ income and expenses using bank records only after petitioners could not substantiate their income and expenses after the examiner totaled the deposits into petitioners’ bank accounts in she subtracted from this amount known deposits including cds that petitioners had liquidated petitioners made an attempt to explain the source of funds in their bank accounts mr possas testified that they had purchased cds at first union bank and cashed them in to use as a downpayment on a house that they purchased in mr possas’s testimony was vague the bank records that petitioners produced to the court which purportedly show that the cds they liquidated were deposited into their bank accounts do not clearly account for the deposits we are not convinced that petitioners cashed in cds in excess of dollar_figure which is the amount that respondent identified and gave petitioners credit for in calculating unreported income see clayton v commissioner supra pincite petitioners provided a copy of mrs possas’s appointment book that reflects the hairdressing appointments in and also indicates many of the services performed for her clients mrs possas testified as to the prices of the various services she performed thus there is a basis in petitioners’ records for an estimate of their income if not precise as to the total amount of income then at least accurate with respect to those known appointments petitioners made no effort however to calculate their income from the hairdressing activity respondent used bls statistics to calculate petitioners’ net_income for the tax_year for the hairdressing activity because petitioners’ records were inadequate by relying on the bls statistics respondent allowed petitioners’ deductions for expenses based on industry statistics but did not rely on petitioners’ actual and substantiated expenses the examiner testified that the only thing i was provided with substantially was a handful of checks for what was supposed to be expenses for her for the business petitioners did not provide the court with additional information to substantiate their expenses such as receipts or testimony respondent’s use of the bank deposit analysis and bls statistics to reconstruct income for is reasonable respondent’s determination in this regard is sustained advertising expenses generally a taxpayer is allowed a deduction for ordinary and necessary advertising expenses under sec_162 and sec_1_162-1 income_tax regs only those business_expenses greater than the amounts advanced or reimbursed by the employer are deductible by the employee under sec_162 and sec_1 b or c income_tax regs petitioners claimed an advertising expense deduction for the tax_year as an unreimbursed employee_business_expense deduction as indicated respondent bears the burden_of_proof on - - this issue respondent was unable to provide the court with any facts indicating that petitioners are not entitled to the claimed deduction rather respondent admitted that the examiner initially allowed the claimed deduction in full for the year on the basis of the application of a ratio of the same expense for petitioners’ year accordingly petitioners are allowed the full amount of the claimed advertising expense deduction for the year sec_6662 accuracy-related_penalty respondent determined that petitioners are liable for the accuracy-related_penalty for and under sec_6662 a because of negligence or disregard of rules or regulations or substantial_understatement the accuracy-related_penalty is egual to percent of any portion of an underpayment_of_tax required to be shown on the return that is attributable to among other choices the taxpayer’s negligence or disregard of rules or regulations or any substantial_understatement_of_income_tax sec_6662 and b negligence includes any failure to make a reasonable attempt to comply with the provisions of the code and any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs disregard includes any careless reckless or intentional disregard sec_6662 a taxpayer has a substantial_understatement_of_income_tax if the -- amount of the understatement exceeds the greater of either percent of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 a the penalties provided for in sec_6662 are not imposed on any portion of an underpayment if it is shown that there was reasonable_cause for such portion and the taxpayer acted in good_faith with respect to that portion sec_6664 sec_1_6664-4 income_tax regs whether the taxpayer has acted with reasonable_cause and in good_faith is determined by relevant facts and circumstances including the taxpayer’s own efforts to assess his proper tax_liability sec_6664 stubblefield v commissioner tcmemo_1996_537 petitioners conceded that they are not entitled to a claimed deduction in of dollar_figure petitioners failed to provide a basis or an explanation for the claimed deduction we conclude that they are liable for the sec_6662 accuracy-related_penalty petitioners admitted that they estimated income and expenses from the hairdressing activity on their return petitioners produced a limited number of relevant documents eg copies of canceled checks copies of appointment books and copies of a journal of certain expenses petitioners also conceded receipt of a taxable award from mr possas’s employer for -- - as indicated above petitioners possessed facts sufficient to allow them to estimate their income and expenses with respect to the hairdressing activity petitioners failed to make any attempt to calculate their income and expenses for accordingly they are liable for the sec_6662 accuracy- related penalty for reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
